The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 17, 2014

                                     No. 04-13-00667-CR

                                Raymond Sandoval GARCIA,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 383282
                          Honorable Genie Wright, Judge Presiding


                                        ORDER
         The court reporter, Paula Cloud, has filed a motion requesting a seven day extension of
time to file the record. We grant the motion and order the reporter’s record due April 28, 2014.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court